                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION




WASEEM DAKER,


Plaintiff-Appellant,

vs.                                         Case No. CV6:16-57
                                            USCA No. 17-11418-DD
HOMER BRYSON et al.,


Defendants-Appellees,




                              ORDER


      The appeal in the above-styled action having been dismissed

by the United States Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED that the Mandate of the United States

Court of Appeals for the Eleventh Circuit is made the Judgment

of this Court.


      so ORDERKD, this             day of                 2019.




                                J. (^LAN^jy-HALL, CHIEF Ju£)GE
                                united'^ates district court
                                         DISTRICT OF GEORGIA
